Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This action is in response to remarks filed March 7, 2022. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 14, 15, 20-24, 31, 32, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170063290 by Kurlagunda et al (hereinafter Kurlagunda) in view of US 20160211795 by Sun. 

Regarding Claim 1, Kurlagunda disclose a solar awning including a base (22 Fig. 9 teaching the claimed “a base of the photovoltaic awning structure providing support to permit mounting of the photovoltaic structure to a mounting surface solely from the base”) including a plurality of solar panels wherein a first panel is considered a “lead panel” and an adjacent panel is considered the “first panel” (29, 110 Fig. 9 teaching the claimed “a plurality of photovoltaic panels comprising a lead photovoltaic panel and a first photovoltaic panel”). Two rods connect to the base and support extension of the panels in a horizontal manner away from the base (24, 25 Fig. 9 teaching the claimed “a plurality of side arms coupled to the base so as to support the expandable and retractable photovoltaic awning structure from the mounting surface”. 

A lead bar (23 Fig. 9 for example) coupled to the lead PV panel on both sides thereof and the rods (Fig. 3 teaching the claimed “a lead arm of the photovoltaic awning structure coupled to the lead photovoltaic panel and also coupled to the side arms so as to couple the lead photovoltaic panel to the base at both sides of the lead arm”). 

Kurlagunda discloses a track along which the panels extend and retract, thereby not explicitly disclosing the desired scissor links. 

However, Sun discloses an expandable and collapsible solar panel array wherein the expansion and contraction of the panels is caused by a plurality of scissor mechanisms (Fig. 1, 10). 

Sun’s method of extending and retracting solar panels in an assembly is a routine and conventional configuration therefore it would have been obvious to a skilled artisan to substitute Kurlagunda’s configuration of expansion and retraction with Sun’s, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

In combination, modified Kurlagunda discloses a plurality of struts which form scissor link mechanism between the base and the lead arm attached to the PV panels (Sun Fig. 1, 10. Kurlagunda Fig. 9 teaching the claimed “a plurality of scissor link mechanisms, coupled to the base at one end, and the lead arm at the other end”). Each strut assembly includes a pivot point such that the mechanisms form the movable solar panel assembly between the open and closed configurations starting with a vertical position to an overlapped, horizontal position (Sun Fig. 1-11, Kurlagunda Fig. 1, 3 teaching the claimed “wherein each of the scissor link mechanisms comprise a plurality of scissor links pivotally coupled together to form a moveable successive chain of the scissor links; and wherein, as the lead arm moves away from the base the scissor link mechanisms expand to move the photovoltaic panels from a vertical position to a horizontal position and the photovoltaic panels overlap each other to form a covered shade structure in an open configuration, and as the lead arm moves towards the base, the scissor link mechanisms retract the photovoltaic awning structure to place the photovoltaic awning structure in the closed configuration”). 



Regarding Claim 3, modified Kurlagunda discloses the solar cells are supported by the frames at a fixed point to the struts and allow the solar panels to lie substantially horizontal to each other without full extension of the scissor mechanisms (Sun Fig. 1-10 teaching the claimed “wherein the side frames support the photovoltaic panels at a fixed offset to the scissor links to enable the photovoltaic panels to lie substantially horizontally adjacent to one another in the open configuration without full extension of the scissor link mechanisms”). 



Regarding Claim 6, modified Kurlagunda discloses embodiments may include plurality of stacks of the solar cells which expand and contract together (Kurlagunda Fig. 12, Sun Fig. 1-10 teaching the claimed “further comprising a plurality of stacks of the photovoltaic panels, independently mounted adjacent to each other along the mounting aril of the photovoltaic awning structure, such that the stacks of the photovoltaic panels expand together to deploy the photovoltaic awning structure in the open configuration and retract together to place the photovoltaic awning structure in the closed configuration”).

Regarding Claim 7, modified Kurlagunda discloses solar panels which would be capable of being detached from the expanding structure (Sun Fig. 1-10 teaching the claimed “wherein the photovoltaic panels are detachable from the scissor link for replacement’). 

Regarding Claim 8, modified Kurlagunda discloses a motor, actuator to position the solar panels at an optimal angle for solar absorption (Kurlagunda [0049] teaching the claimed “further comprising a processor unit to determine an orientation of the photovoltaic panels in order to estimate and enable an optimal tilt of the photovoltaic panels to maximize energy production”). 

Regarding Claim 9, modified Kurlagunda discloses sensors and a drive to control the tilt positioning of the solar panels (Kurlagunda [0049] – [0057] teaching the claimed “further comprising a 

Regarding Claim 10, modified Kurlagunda discloses sensors which may be used to trigger expansion of the panels (Kurlagunda [0057] teaching the claimed “further comprising an input device to generate a signal to trigger movement of the lead support element”). 

Regarding Claim 14, modified Kurlagunda discloses a solar sensor which may trigger extension or retraction of the panels via an electrical drive coupled to an actuator (Kurlagunda [0049] – [0057] teaching the claimed “further comprising at least one sensor and a processor unit coupled to a motor to control the deployment of the photovoltaic awning structure to the open configuration or retraction to the closed configuration”). The remaining limitations of Claim 14 are directed to the functionality of the instant device. However, as the instant claims are presented as a product and not a method of operation thereof, the functionality is only given patentable weight as it affects the resulting structure of the instant device. The functional language of Claim 14, i.e. “wherein: the sensor to detect obstructions near the photovoltaic awning structure; and the processing unit, coupled to the sensor, to stop the expansion or to trigger a retraction when an obstruction is detected by the sensor during the operation of the solar awning that may cause damage to the system” imparts no additional structure to the sensor or the processor. Kurlagunda discloses a sensor and a drive which can expand and contract the panels between the open and closed positions and any intermediate position therebetween ([0049]-[0057]), therefore, modified Kurlagunda discloses all structural requirements of the instant claim. See MPEP 2114. 

Regarding Claim 15, modified Kurlagunda discloses a solar sensor which may trigger extension or retraction of the panels via an electrical drive coupled to an actuator (Kurlagunda [0049]-[0057] teaching 

Regarding Claim 20, modified Kurlagunda discloses a solar sensor and/or supra-regional weather data which may trigger extension or retraction of the panels via an electrical drive coupled to an actuator (Kurlagunda [0049]-[0057] teaching the claimed “further comprising at least one sensor and a processor unit coupled to a motor to control the deployment of the photovoltaic awning structure to the open configuration or retraction to the closed configuration”). The remaining limitations of Claim 20 are directed to the functionality of the instant device. However, as the instant claims are presented as a product and not a method of operation thereof, the functionality is only given patentable weight as it affects the resulting structure of the instant device. The functional language of Claim 20, i.e. “the processing unit to receive weather forecast data and to predict adverse weather conditions from the weather forecast data that may damage the expandable and retractable photovoltaic awning, and to trigger either a partial retraction or a full retraction of the awning to a closed configuration” imparts no 

Regarding Claim 21, modified Kurlagunda discloses the solar panels may be aligned so as to be substantially planar during extension and retraction of the awning device (Sun Fig. 1-11 for example teaching the claimed “wherein the side frames support the photovoltaic panels so as to enable simultaneous tilting of the photovoltaic panels, substantially parallel to one another, during deployment of the photovoltaic awning structure to the open configuration and during retraction of the photovoltaic awning structure to the closed configuration”). 

Regarding Claim 22, modified Kurlagunda discloses adjacent panels are attached to different scissor links through their frames (Sun Fig. 1-10 teaching the claimed “wherein adjacent photovoltaic panels are attached to alternate scissor links through the side frames in the successive chain of the scissor links”). The panels can be tilted and aligned substantially coplanar during the extension and retraction of the system (Sun Fig. 1-10 teaching the claimed “thereby enabling simultaneous tilting of the photovoltaic panels, substantially parallel to one another, during deployment of the photovoltaic awning structure to the open configuration and during retraction of the photovoltaic awning structure to a closed configuration”). 



Regarding Claim 24, modified Kurlagunda discloses sensors and a drive to control the tilt positioning of the solar panels (Kurlagunda [0049]-[0057] teaching the claimed “further comprising a sensor and a processor unit to control the tilt of the photovoltaic awning structure, and subsequently the angle of tilt of the photovoltaic panels”). 

Regarding Claim 31, modified Kurlagunda discloses a solar sensor which may trigger extension or retraction of the panels via an electrical drive coupled to an actuator (Kurlagunda [0049]-[0057] teaching the claimed “further comprising at least one sensor and a processor unit coupled to a motor to control the deployment of the photovoltaic awning structure to the open configuration or retraction to the closed configuration”). The remaining limitations of Claim 31 are directed to the functionality of the instant device. However, as the instant claims are presented as a product and not a method of operation thereof, the functionality is only given patentable weight as it affects the resulting structure of the instant device. The functional language of Claim 31, i.e. “wherein: the sensor to detect obstructions near the photovoltaic awning structure; and the processing unit, coupled to the sensor, to stop the expansion or to trigger a retraction when an obstruction is detected by the sensor during the operation of the solar awning that may cause damage to the system” imparts no additional structure to the sensor or the processor. Kurlagunda discloses a sensor and a drive which can expand and contract the panels between the open and closed positions and any intermediate position therebetween ([0049]-[0057]), therefore, modified Kurlagunda discloses all structural requirements of the instant claim. See MPEP 2114. 

Regarding Claim 32, modified Kurlagunda discloses a solar sensor which may trigger extension or retraction of the panels via an electrical drive coupled to an actuator (Kurlagunda [0049]-[0057] teaching the claimed “further comprising at least one sensor and a processor unit coupled to a motor to control the deployment of the photovoltaic awning structure to the open configuration or retraction to the closed configuration”). The remaining limitations of Claim 32 are directed to the functionality of the instant device. However, as the instant claims are presented as a product and not a method of operation thereof, the functionality is only given patentable weight as it affects the resulting structure of the instant device. The functional language of Claim 32, i.e. “the photovoltaic awning is coupled to a vehicle, the sensor to detect a movement of the vehicle on which the system is attached and to generate a signal to indicate the movement; the processing unit to receive the signal from the sensor and to trigger a retraction of the system in case the vehicle is accidentally driven when open” imparts no additional structure to the sensor or the processor. Kurlagunda discloses a sensor and a drive which can expand and contract the panels between the open and closed positions and any intermediate position therebetween ([0049]-[0057]), therefore, modified Kurlagunda discloses all structural requirements of the instant claim. See MPEP 2114. Examiner notes, the claims are directed to the photovoltaic awning therefore, recitation to elements outside the scope of the awning, i.e. the “vehicle” are not required to satisfy the claim. 

Regarding Claim 37, modified Kurlagunda discloses a solar sensor which may trigger extension or retraction of the panels via an electrical drive coupled to an actuator (Kurlagunda [0049]-[0057] teaching the claimed “further comprising at least one sensor and a processor unit coupled to a motor to control the deployment of the photovoltaic awning structure to the open configuration or retraction to the closed configuration”). The remaining limitations of Claim 37 are directed to the functionality of the 

Regarding Claim 38, modified Kurlagunda discloses solar panels which would be capable of being detached from the expanding structure (Sun Fig. 1-10 teaching the claimed “wherein the photovoltaic panels that are detachable from the scissor link for replacement’). 

Regarding Claim 39, modified Kurlagunda discloses a solar sensor which may trigger extension or retraction of the panels via an electrical drive coupled to an actuator (Kurlagunda [0049]-[0057] teaching the claimed “further comprising at least one sensor and a processor unit coupled to a motor to control the deployment of the photovoltaic awning structure to the open configuration or retraction to the closed configuration”). The remaining limitations of Claim 39 are directed to the functionality of the instant device. However, as the instant claims are presented as a product and not a method of operation thereof, the functionality is only given patentable weight as it affects the resulting structure of the instant device. The functional language of Claim 39, i.e. “the sensor to detect adverse weather events such as wind, rain, snow and hail; and the processor unit to receive the weather data from the sensor and to generate a signal that results in either a partial or a full retraction in order to reduce any damage 

Regarding Claim 40, modified Kurlagunda discloses a solar sensor which may trigger extension or retraction of the panels via an electrical drive coupled to an actuator (Kurlagunda [0049]-[0057] teaching the claimed “further comprising at least one sensor and a processor unit coupled to a motor to control the deployment of the photovoltaic awning structure to the open configuration or retraction to the closed configuration”). The remaining limitations of Claim 40 are directed to the functionality of the instant device. However, as the instant claims are presented as a product and not a method of operation thereof, the functionality is only given patentable weight as it affects the resulting structure of the instant device. The functional language of Claim 40, i.e. “the sensor to detect adverse weather events such as wind, rain, snow and hail; and the processor unit to receive the weather data from the sensor and to generate a signal that results in either a partial or a full retraction in order to reduce any damage to the awning from adverse weather conditions” imparts no additional structure to the sensor or the processor. Kurlagunda discloses a sensor and a drive which can expand and contract the panels between the open and closed positions and any intermediate position therebetween ([0049]-[0057]), therefore, modified Kurlagunda discloses all structural requirements of the instant claim. See MPEP 2114. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurlagunda in view of Sun as applied to claim 1 above, and further in view of US 3736976 by Hoyt.



However, Hoyt discloses an awning system having scissor links to extend from a retracted position to an expanded position wherein the scissor links include a pivot point “slightly below the midpoints” of each link set so as to accommodate for a curved extended position (Fig. 2, 4 Col 3 L 1-5 teaching the claimed “wherein an orientation of the side frame to the scissor links results in a pivot point between two of the scissor links is located off-center such that expansion of the scissor link mechanism results in an arched photovoltaic awning structure”). 

Therefore, Hoyt shows it is routine and conventional to assemble scissor links in an awning structure having pivot points slightly below the midpoints thereof, and as such, it would be obvious to a skilled artisan to incorporate such a configuration into modified Kurlagunda’s awning, as taught by Hoyt, in order to achieve a curved expanded awning. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurlagunda in view of Sun as applied to claim 10 above, and further in view of US 20200011123 by Petrmichi et al (hereinafter Petrmichi).

Regarding Claim 11, modified Kurlagunda discloses an electrical drive and actuator but fails to disclose a manual switch for initiating deployment of the awning. 



Therefore, a skilled artisan would appreciate a manual switch could be incorporated into modified Kurlagunda’s awning, as taught by Petrmichi, in order to establish a user-initiated deployment. 

Regarding Claim 12, modified Kurlagunda discloses an electrical drive and actuator but fails to disclose a remote controller for initiating deployment of the awning. 

However, Petrmichi discloses a solar shading system which may be controller via a controller coupled to a remote controller for user initiated deployment of the shading system ([0039] teaching the claimed “wherein the input device comprises a remote-controlled device”). 

Therefore, a skilled artisan would appreciate a remote controller could be incorporated into modified Kurlagunda’s awning, as taught by Petrmichi, in order to establish a user-initiated deployment. 

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kurlagunda in view of Sun as applied to claim 21 above, and further in view of US 202000106383 by Retti.

Regarding Claim 25, modified Kurlagunda discloses the limitations of Claim 21 but fails to disclose how the solar cells are electrically connected. 



Therefore, a skilled artisan would appreciate that electrical interconnects connecting adjacent panels within modified Kurlagunda’s assembly, as taught by Retti, should be employed so as to electrically connect adjacent modules for current extraction. 

Regarding Claim 26 modified Kurlagunda discloses the wiring should be run through the pivoting elements which expand/contract the module (Retti Fig. 8). As such, the wiring may be considered to directly attach to the entire pivoting mechanism, and therefore in combination along the scissor links set forth by modified Kurlagunda, reading on the claimed “wherein the wires are directly attached to the scissor link”

Regarding Claim 27, modified Kurlagunda discloses the wiring may be inserted into the pivoting component, thereby in combination resulting in an insertion hole within the scissor links for accommodating the wiring members (Retti Fig. 8 teaching the claimed “wherein the wires are routed through a conduit attached to the scissor link”). 

Regarding Claim 28, modified Kurlagunda discloses when assembling the wiring so as to electrically connect adjacent panels, the ends of each wire include connectors for detachably connecting 

Regarding Claim 29, modified Kurlagunda discloses the connectors may be disposed within a recessed portion of the pivoting element (Retti Fig. 13 teaching the claimed “wherein the connectors are housed in a recessed cavity on the scissor link”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721